                                                                                  JS-6



 1                               UNITED STATES DISTRICT COURT
 2           CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
 3 LAFLOR CALVO,                                   Case No. 2:19-cv-00789-RSWL-GJS
                                                   Hon. Ronald S.W. Lew
 4                      Plaintiff,
                                                   [PROPOSED] ORDER OF
                                                   XXXXXXXXXXX
 5             vs.                                 DISMISSAL WITH PREJUDICE
 6 FLURISH, INC. d/b/a LENDUP,
 7                      Defendant.
                                                   Action Filed: February 1, 2019
 8                                                 Trial Date:   None Set
 9
10
11
              In light of the Parties’ Stipulation pursuant to Federal Rule of Civil Procedure
12
     41(a)(1)(A)(ii), the Court HEREBY DISMISSES this action with prejudice, with
13
     each party to bear its own fees and costs.
14
15
16
17 Dated:_______________
          5/13/2019                             s/ RONALD S.W. LEW
                                               ___________________________
18                                             Honorable Ronald S.W. Lew
                                               United States District Court Judge
19
20
21
22
23
24
25
26
27
28
     12947.0001/14869748.1
                                                  [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
